Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 1, 3-7, 10, 21 and 23 are pending. 
Applicants’ amendments/arguments filed on 10/12/2021 with a request of an After-Final Consideration Pilot Program (AFCP 2.0) are acknowledged. Thus, PTO-2323 (AFCP result form) is attached. Applicant’s representative Stefan U. Koschmieder requested a phone interview and the interview was conducted on 10-21-2021. An Interview Summary is also attached in which the examiner suggested adding claims 3-5 and 21 and canceling claims 3-6 and 21 by way of Examiner’s Amendment. Attorney authorized the examiner to do so. The Examiner's Amendment and the reasons for allowance are indicated in the below section. 
As a result, claims 1, 7, 10 and 23 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments filed 10/12/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 112(a) and the 103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Stefan U. Koschmieder on 10/21/2021.

Claim 1
After “60-80wt.%” in the last line, please insert --- and wherein the pores of the nanoformulation have a pore diameter in a range of 10-25 nm, and the nanoformulation has a pore volume in a range of 0.05 0.3 cm3/g, a BET surface area in a range of 15-70 m2/g, and a saturation magnetization value in a range of 7-15 emu/g ---. 

Cancel claims 3-6 and 21

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
(1) Applicant’s amendments/arguments overcome the 112(a) rejection; and
(2) The prior art including Lee (US2010/0056360A1, of record) fails to teach the claimed nanoformulation comprising spinel ferrite where M is copper and nickel and 
  
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7, 10 & 23 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613